 Case 6:20-cv-01137-PGB-DCI Document 8 Filed 07/14/20 Page 1 of 2 PageID 45




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION



PAIGE PRESTON, STEPHANIE WALSH,
RACHEL BESSER, NICOLE HALE, ARIEL
HOLTON and CAITLIN FERTIG, on behalf
of themselves and all those similarly situated,

                                      Plaintiffs,

                                                        CASE NO. 6:20-cv-01137-ORL-40DCI
vs.

PROPER & WILD, LLC, a Florida limited liability
company, THE SANCTUM, LLC, a Florida limited
liability company, SANCTUM COFFEE AND
JUICE BAR, LLC, a Florida limited liability company,
JAMIE SAVAGE, individually, and CHELSIE
SAVAGE, individually,

                              Defendants.
_____________________________________________/

             PLAINTIFFS’ NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(d), I certify that the instant action:

      IS              related to pending or closed civil or criminal cases(s) previously filed in
                      this Court, or any other Federal or State court, or administrative agency as
                      indicated below:

  X    IS NOT         related to any pending or closed civil or criminal case filed with this
                      Court, or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
each party no later than fourteen days after appearance of the party.
 Case 6:20-cv-01137-PGB-DCI Document 8 Filed 07/14/20 Page 2 of 2 PageID 46




Date: July 14, 2020                           Respectfully submitted,

                                              s/ David H. Spalter, Esquire
                                              Jill S. Schwartz, Esquire
                                              Florida Bar No. 523021
                                              David H. Spalter, Esquire
                                              Florida Bar No. 966347
                                              Lauren R. Robertson, Esquire
                                              Florida Bar No. 109236
                                              JILL S. SCHWARTZ & ASSOCIATES, P.A.
                                              655 W. Morse Blvd., Suite 212
                                              Winter Park, Florida 32789
                                              Telephone: (407) 647-8911
                                              Facsimile: (407) 628-4994
                                              E-mail: jschwartz@schwartzlawfirm.net
                                              E-mail: dspalter@schwartzlawfirm.net
                                              E-mail: lrobertson@schwartzlawfirm.net
                                              Secondary E-mail: acook@schwartzlawfirm.net
                                              Secondary E-mail: docketing@schwartzlawfirm.net

                                              Attorneys for Plaintiffs


                                  CERTIFICATE OF SERVICE

          I hereby certify that on July 14, 2020, I electronically filed the foregoing with the Clerk

of Court by using CM/ECF system which will send a notice of electronic filing to all counsel of

record.

                                               s/ David H. Spalter
                                               David H. Spalter, Esquire
